NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-2737-13T4


RAJNIKANT PATEL and
RASIKA PATEL, his wife,
                                          APPROVED FOR PUBLICATION
      Plaintiffs-Respondents,
                                              October 9, 2014
v.
                                            APPELLATE DIVISION
KARNAVATI AMERICA, LLC, CADILA
PHARMACEUTICAL, LTD, SCHNEIDER
ELECTRIC, USA, INC.,

      Defendants,

and

KARNAVATI ENGINEERING, LTD,

      Defendant-Appellant,

and

GLOBEPHARMA, INC.,

     Defendant-Respondent.
_______________________________

          Argued September 10, 2014 - Decided October 9, 2014

          Before    Judges      Lihotz,      Espinosa      and
          Rothstadt.

          On appeal from the Superior Court of New
          Jersey, Law Division, Middlesex County,
          Docket No. L-8317-10.

          Daniel C. Fleming argued the            cause for
          appellant (Wong Fleming, P.C.,          attorneys;
            Mr. Fleming    and    Mark       W.    Thompson,       on   the
            brief).

            Brian M. Gerstein argued the cause for
            respondents   Rajnikant   and  Rasika   Patel
            (Harkavy,   Goldman,   Goldman  &   Gerstein,
            attorneys; Mr. Gerstein, on the brief).

            Larry E. Hardcastle, II, argued the cause
            for respondent GlobePharma, Inc. (Lanciano &
            Associates, LLC, attorneys; Mr. Hardcastle
            and Michael W. Hoffman, on the brief).

    The opinion of the court was delivered by

LIHOTZ, P.J.A.D.

    We    examine    whether     the    Law       Division    properly        exercised

personal jurisdiction over defendant Karnavati Engineering, Ltd.

(Karnavati),     a   corporation        located       in     India.1          Plaintiff

Rajnikant Patel2 alleged the defective design of a RIMEK UNIK-1

tablet   press   machine   (the      machine)       manufactured        in    India   by

Karnavati caused him to suffer personal injuries while working

on the New Jersey premises of his employer, Neil Laboratories/

Advent   Pharmaceuticals       (Neil    Labs).         On    our    leave     granted,

Karnavati   appeals   from     the     Law    Division's      December        19,   2013

order denying its motion to dismiss plaintiff's complaint for

1
     The complaint also named Karnavati's corporate affiliates,
Karnavati America, LLC (KAL) and Cadila Pharmaceutical, Ltd.
(Cadila) as defendants.     The motions of KAL and Cadila to
dismiss for lack of personal jurisdiction were granted.
2
    For ease, we refer to Rajnikant Patel as the plaintiff,
understanding his wife Rasika Patel has filed a derivative per
quod claim.



                                         2                                     A-2737-13T4
lack of jurisdiction.         R. 4:6-2(b).          Karnavati argues the motion

judge's finding of minimum contacts is factually flawed leading

to an erroneous legal conclusion.              We agree and reverse.

      The    recital    of   the   arduous      procedural    history   detailing

plaintiff's efforts to join and serve parties and proceed with

his   suit   is   not   necessary    to       our   discussion   of   whether   New

Jersey has jurisdiction over Karnavati.                 We limit our discussion

to those facts found in the motion record that are relevant to

our analysis.

      Plaintiff resides in Middlesex County and is employed by

Neil Labs, working at its facility in East Windsor.                     Plaintiff

suffered "severe personal injuries" at the facility on November

4, 2008, when a towel he was using to clean the machine while it

was running, caught and pulled his left hand into the machine.

Plaintiff alleges "[t]he safety interlocks [on the machine] were

either bypassed and/or inoperable."                  Among the claims included

in his complaint are: the machine was "defectively designed,

manufactured, and/or maintained, causing same to fail"; express

and implied warranties were breached; negligence occurred in the

"design,       manufacture,         sale,           distribution,     inspection,

maintenance and/or repair" of the machine; and the failure to

warn of the machine's unreasonably dangerous propensities caused

injury.




                                          3                               A-2737-13T4
       Karnavati moved to dismiss the complaint in lieu of filing

an answer.      Jurisdictional discovery was conducted.3

       Mukund    Modi,    Karnavati's        Senior      Vice    President,     filed    a

certification      averring       Karnavati,        which       manufactures      tablet

press       machines     used    in    the       pharmaceutical      industry,        was

incorporated and operates in India.                      Although it manufactured

the machine asserted to cause plaintiff's injuries, Karnavati

never shipped its machines to New Jersey.                        In fact, since its

incorporation, Karnavati only shipped one product to the United

States, when it sent a different device to Maryland, in December

2003.       Modi certified Karnavati is not registered to do business

in    New    Jersey;   does     not   advertise       in   New    Jersey;   has    never

engaged in any sales in New Jersey; has never solicited business

from or paid taxes to the state; has never attended trade shows

or conferences "for the purposes of displaying its tablet press

machines, in New Jersey or elsewhere in the United States"; and

has   never     sent   its    employees      to    New     Jersey   for   any   reason.

Additionally, Karnavati never owned, used, or possessed real or

personal property in New Jersey; owned or controlled any state

bank accounts; or maintained insurance for products liability

conduct in the state.


3
     Plaintiff never sought or argued additional discovery was
necessary.



                                             4                                  A-2737-13T4
       Karnavati sold the machine in question to GlobePharma, Inc.

(Globe) in 2002.        Globe is a closely held corporation, with a

place    of    business     in   New   Brunswick.        Globe     "design[s],

manufacture[s], and s[ells] . . . unit-dose samplers for powders

used      in      pharmaceutical         and      nutritional          supplement

manufacturing[,]" as well as "new and used pharmaceutical and

nutritional supplement machinery such as . . . table-top rotary

tablet press machines."

       The purchase order for the subject machine was prepared by

Globe    and    sent   to   Karnavati.         Globe   sought    two     machines

described as:

              Double Rotary Tablet Press[es], Model KEB—
              4/35, with 35 stations for IPT, standard B
              tooling, GMP model with sturdy acrylic
              guards AC variable speed drive, gravity feed
              system, manual lubrication system, safety
              interlocks and the modifications suggested
              by Neil [Labs], a list of which was already
              sent to Mr. Nalk.

In the "Terms & Conditions" section of the purchase order, Globe

provided:

              A representative from Neil Labs will visit
              Karnavati for trial running of the machines.
              A pharmaceutical powder (which will be
              shipped from Hyderabad to Karnavati) will be
              run on these machines. Neil Labs may bring
              their own tooling or they may need tooling
              from Karnavati. Neil Labs has to be totally
              satisfied before the machines are accepted.
              Modifications suggested by Neil Labs are of
              essence for acceptance of the machines by
              Neil Labs.



                                       5                                 A-2737-13T4
      The machine was sent by sea, freight on board, to Globe,

which took possession in Mumbai, India.                         Globe paid for the

machine before it left India.

      This      was    not    the    first      time    Globe    and    Karnavati       did

business.        In January 1998, Globe and Karnavati                      executed an

"Exclusive Distribution Agreement," under which Karnavati agreed

to   exclusively        supply      Globe      with    "pharmaceutical         machinery,

especially tablet presses, packaging machinery, and all-purpose

equipment" within the territorial limits of North America, for a

period    of    two    years.        Karnavati        agreed    to    provide    a   "full

warranty for one year for any manufacturing or material defects

towards    machines         supplied      to    Globe."        Further,    the    parties

agreed "[i]f specifically required by Globe, [Karnavati] shall

provide      training        to    the    personnel       appointed       by    Globe    in

installation, operation, and maintenance of the machines" and

provided       Karnavati's        technicians       would   assist     Globe.        Globe

agreed to use its best efforts to generate a specified level of

sales during the two-year agreement term.                        Globe also assumed

responsibility         to    promote      and      advertise    the    machines      using

brochures of the machines supplied by Karnavati.                           Finally, the

agreement was governed by the laws of India.

      Nothing         suggests      the     exclusive       distribution        agreement

continued beyond the initial two-year period.                         However, Globe's




                                               6                                 A-2737-13T4
president     certified,       in   the    course    of    its    business,        Globe

continued     to     acquire    and     resell     machinery      manufactured       by

Karnavati, although not on an exclusive basis.

      Following argument of Karnavati's motion to dismiss, the

judge   concluded      New     Jersey     courts    had    jurisdiction       because

"there [wa]s a sufficient showing here that the tablet press was

made for and sold to a New Jersey company, for the purpose of

being used in New Jersey."            The judge distinguished the facts of

this matter from those presented in the United States Supreme

Court's recent decision in J. McIntyre Machinery, Limited v.

Nicastro, __ U.S. __, 131 S. Ct. 2780, 180 L. Ed. 2d 765 (2011),

reasoning jurisdiction here was not based on Karnavati's "effort

to   market    its    goods    through     the     United       States."      Rather,

applying      jurisdictional        jurisprudence,        the    judge     found     the

purchase order demonstrated "the sale and the production of [the

machine] was for the purpose of benefitting a New Jersey company

in New Jersey."         Relying on this court's decision in Cruz v.

Robinson    Engineering        Corporation,        253    N.J.    Super.    66     (App.

Div.), certif. denied, 130 N.J. 9 (1992), the judge reasoned New

Jersey courts had personal jurisdiction because Karnavati had

"purposely availed itself of this jurisdiction and c[ould] be

hailed into court . . . in New Jersey to address a personal




                                           7                                 A-2737-13T4
injury    complaint"        arising      from       the    use    of     the    machine           it

manufactured and designed for Neil Labs.

      On December 6, 2013, an order memorializing these findings

was   filed.         The   motion    judge        filed    an    amplification            of    his

determination, pursuant to Rule 2:5-1(b), once leave to appeal

was granted.

      "The     question      of     in   personam         jurisdiction         is     a      mixed

question       of    law   and    fact[.]"        Citibank,       N.A.     v.       Estate       of

Simpson, 290 N.J. Super. 519, 532 (App. Div. 1996).                                        In our

review, we examine whether the trial court's factual findings

are "supported by substantial, credible evidence" in the record.

Mastondrea v. Occidental Hotels Mgmt. S.A., 391 N.J. Super. 261,

268 (App. Div. 2007).             However, whether these facts support the

court's exercise of "personal jurisdiction over a defendant is a

question of law," which we review de novo.                              YA Global Invs.,

L.P. v. Cliff, 419 N.J. Super. 1, 8 (App. Div. 2011).                                Plaintiff

bears    the    burden     of     pleading        sufficient      facts        to    establish

jurisdiction.          Blakey, supra, 164 N.J. at 71; Jacobs v. Walt

Disney World, Co., 309 N.J. Super. 443, 454 (App. Div. 1998).

      "[T]erritorial         presence          in    the        forum    is         the      basic

prerequisite         for   subjecting     a       defendant       to    its     in    personam

judgment."          Estate of Simpson, supra, 290 N.J. Super. at 526.

The   Fourteenth       Amendment's       Due      Process       Clause    "'protect[s]             a




                                              8                                           A-2737-13T4
person against having the Government impose burdens upon him

except       in    accordance        with    the   valid        laws    of     the    land.'"

Nicastro, supra, __ U.S. at __, 131 S. Ct. at 2786, 180 L. Ed.
2d at 773 (plurality op.) (quoting Giaccio v. Pennsylvania, 382
U.S. 399,        403,   86    S.   Ct.    518,   521,    15    L.    Ed.     2d    447,   450

(1966)).          "[T]hose who live or operate primarily outside a State

have a due process right not to be subjected to judgment in its

courts as a general matter."                 Id. at __, 131 S. Ct. at 2787, 180
L. Ed. 2d at 774.

       Absent actual territorial presence, jurisdiction may extend

to out-of-state parties that engage in sufficient contacts with

the forum, as long as those contacts satisfy the protections of

the    Due    Process       Clause     of    the    Fourteenth         Amendment.           New

Jersey's long-arm jurisprudence allows "out-of-state service to

the    uttermost           limits      permitted          by     the     United        States

Constitution."            Avdel Corp. v. Mecure, 58 N.J. 264, 268 (1971).

See also Reliance Nat'l Ins. Co. in Liquidation v. Dana Transp.,

Inc., 376 N.J. Super. 537, 543 (App. Div. 2005) (noting New

Jersey       courts       exercise     in     personam         jurisdiction          "to    the

outermost         limit    of   [their]      ability      to    do     so");    Pressler       &

Verniero, Current N.J. Court Rules, comment 3.1.1 on R. 4:4-4

(2014).       Specifically, the contacts with the forum must be such

that "'the maintenance of the suit does not offend traditional




                                              9                                       A-2737-13T4
notions of fair play and substantial justice.'"                  Waste Mgmt.,

Inc. v. Admiral Ins. Co., 138 N.J. 106, 132 (1994) (O'Hern, J.,

concurring) (quoting Int'l Shoe Co. v. Washington, 326 U.S. 310,

316, 66 S. Ct. 154, 158, 90 L. Ed. 95, 102 (1945)), cert. denied

sub nom., WMX Techs. v. Canadian Gen. Ins. Co., 513 U.S. 1183,

115 S. Ct. 1175, 130 L. Ed. 2d 1128 (1995).               See also R. 4:4-

4(b)(1) (providing methods of serving and obtaining in personam

jurisdiction over out-of-state defendants "consistent with due

process of law").

       Any jurisdictional analysis must begin with "an examination

of the defendant's minimum contacts with the state[.]"                  Baanyan

Software Servs., Inc. v. Kuncha, 433 N.J. Super. 466, 476 (App.

Div.   2013).         The   analysis   is   fact   sensitive   and      must   be

undertaken      "on    a    case-by-case    basis."     Blakey     v.     Cont'l

Airlines, 164 N.J. 38, 66 (2000).

           It is also well settled that the requisite
           quality and quantum of contacts is dependent
           on whether general or specific jurisdiction
           is asserted, that is, whether the defendant
           is subject to any claim that may be brought
           against him in the forum state whether or
           not related to or arising out of the
           contacts     themselves,     i.e.,    general
           jurisdiction,   or   whether  the  claim   is
           related to or arises out of the contacts in
           the forum, i.e., specific jurisdiction.

           [Estate of Simpson, supra, 290 N.J. Super.
           at 526-27.]




                                       10                               A-2737-13T4
       To establish general jurisdiction, "[a] defendant must have

contacts     with       th[e]       State      that       are     'so        continuous      and

substantial      as     to    justify        subjecting         the   defendant        to    the

jurisdiction.'"         Baanyan, supra, 433 N.J. Super. at 474 (quoting

Waste Mgmt., supra, 138 N.J. at 123).                             "[This] standard for

establishing general jurisdiction is fairly high, and requires

that the defendant's contacts be of the sort that approximate

physical presence."               Wilson v. Paradise Village Beach Resort &

Spa,   395     N.J.     Super.      520,     528     (App.       Div.    2007)       (internal

quotation      marks     omitted).            On    the    other      hand,      "[s]pecific

jurisdiction      is    available        when       the   'cause        of    action    arises

directly out of a defendant's contact with the forum state.'"

Baanyan, supra, 433 N.J. Super. at 474 (quoting Waste Mgmt.,

supra,     138   N.J.        at    119).           "In    the     context       of   specific

jurisdiction, the minimum contacts inquiry must focus on 'the

relationship          among       the    defendant,             the     forum,       and     the

litigation.'"         Lebel v. Everglades Marina, Inc., 115 N.J. 317,

323 (1989) (quoting Shaffer v. Heitner, 433 U.S. 186, 204, 97 S.

Ct. 2569, 2579, 45 L. Ed. 2d 683, 698 (1977)).                                   "[W]hen the

defendant is not present in the forum state, it is essential

that   there     be    some       act   by   which       the    defendant       purposefully

avails [itself] of the privilege of conducting activities within

the forum state, thus invoking the benefit and protection of its




                                              11                                       A-2737-13T4
laws."        Baanyan,         supra,    433    N.J.       Super.        at    475    (internal

quotation marks omitted).

       Here, no one disputes Karnavati's contacts with New Jersey

are not sufficiently continuous or substantial to warrant an

exercise of general jurisdiction.                      The motion judge concluded

the    facts       do   support       application       of       specific       jurisdiction.

Thus, the ultimate question is whether Karnavati submitted to

the     judicial        power    of     New    Jersey       in    connection          with     its

activities          directed       at     the        State,           justifying        specific

jurisdiction        "'in    a    suit    arising       out       of    or     related    to   the

defendant's contacts with the forum.'"                       Nicastro, supra, __ U.S.

at __, 131 S. Ct. at 2788, 180 L. Ed. 2d at 775 (plurality op.)

(quoting Helicopteros Nacionales de Colombia, S. A. v. Hall, 466
U.S. 408, 414 n. 8, 104 S. Ct. 1868, 1872 n. 8, 80 L. Ed. 2d
404, 411 n. 8 (1984)).                See also Burger King Corp. v. Rudzewicz,

471 U.S. 462, 474, 105 S. Ct. 2174, 2183, 85 L. Ed. 2d 528, 542

(1985)       (emphasizing         the    critical          inquiry       is     whether       "the

defendant's conduct and connection with the forum State are such

that    he    should      reasonably      anticipate         being       haled       into    court

there"); Hanson v. Denckla, 357 U.S. 235, 253, 78 S. Ct. 1228,

1240,    2    L.    Ed.   2d     1283,   1298       (1958)    (holding         generally       the

exercise of judicial power is not lawful unless the defendant

"purposefully           avails    itself      of     the     privilege         of    conducting




                                               12                                       A-2737-13T4
activities within the forum State, thus invoking the benefits

and protections of its laws").

    Defendant     argues    "there       is   absolutely    no     evidence      that

[Karnavati] ever purposely availed itself of the right to do

business in New Jersey[.]"            It maintains the holding in Nicastro

defeats    plaintiff's     claims      of     specific    jurisdiction.           The

essence of defendant's position, which is repeated before us, is

the single sale of a product to an independent corporation in

India, even if accompanied by the knowledge the product will be

delivered to a user in New Jersey, is insufficient to allow the

application of long-arm jurisdiction.              The trial judge rejected

consideration of Nicastro, finding it factually distinguishable

from this matter.

    In Nicastro, a British manufacturer sold its machines to an

independent    distributor       in    the    United     States,    and    had     no

contacts with New Jersey, where the plaintiff was injured while

using one of the machines sold in the United States.                      Nicastro,

supra, __ U.S. at __, 131 S. Ct. at 2785-86, 180 L. Ed. 2d at

772-73    (plurality     op.).        Justice    Kennedy,    joined       by   Chief

Justice Roberts and Justices Scalia and Thomas, delivered the

opinion of the court; Justice Breyer filed a concurring opinion

joined    by   Justice    Alito;      and     Justice    Ginsburg,    joined       by

Justices Sotomayor and Kagan, dissented.




                                        13                                 A-2737-13T4
       The   majority         opinion      stemmed       the    apparent          extension      of

jurisdiction over foreign defendants under what had become known

as "the stream of commerce theory," which was first announced in

World-Wide Volkswagen Corporation v. Woodson, 444 U.S. 286, 297-

98, 100 S. Ct. 559, 567, 62 L. Ed. 2d 490, 502 (1980) ("[A]

forum State does not exceed its powers under the Due Process

Clause if it asserts personal jurisdiction over a corporation

that delivers its products into the stream of commerce with the

expectation that they will be purchased by                               consumers in the

forum    State.").            See   also    Charles         Gendler     &    Co.    v.    Telecom

Equip. Corp., 102 N.J. 460 (1986) (adopting stream of commerce

theory       when        considering         extra-territorial                   jurisdiction).

Justice Kennedy specifically examined the holding of the New

Jersey Supreme Court, which concluded "a foreign manufacturer

that    places      a    defective        product       in    the   stream         of    commerce

through a distribution scheme that targets a national market,

which    includes        New    Jersey,      may       be     subject       to    the    personal

jurisdiction        of    a    New    Jersey          court    in   a       product-liability

action."      Nicastro v. McIntyre Mach. Am., Ltd., 201 N.J. 48, 73

(2010).       The       majority     of    the    Court       reversed       the    New    Jersey

Supreme Court's holding, rejecting its expansion of the stream

of commerce theory to the point where "a producer is subject to

jurisdiction        for    a    products-liability              action       so    long     as   it




                                                 14                                       A-2737-13T4
'knows     or   reasonably      should    know   that      its      products     are

distributed through a nationwide distribution system that might

lead to those products being sold in any of the fifty states.'"

Nicastro, supra, __ U.S. at __, 131 S. Ct. at 2793, 180 L. Ed.
2d at 780 (plurality op.) (quoting Nicastro, supra, 201 N.J. at

76-77).

    In setting aside jurisdiction based on what equated to a

defendant's knowledge of foreseeable consequences because such a

basis     offended    the    traditional      notions   of        fair    play    and

substantial justice requirements of due process, the majority of

the justices re-focused review on whether long-arm jurisdiction

applies, examining "whether the defendant's activities manifest

an intention to submit to the power of a sovereign.                       In other

words, the defendant must 'purposefully avai[l] itself of the

privilege of conducting activities within the forum State, thus

invoking the benefits and protections of its laws[.]'"                      Id. at

__, 131 S. Ct. at 2788, 180 L. Ed. 2d at 775 (quoting Hanson,

supra, 357 U.S. at 253, 78 S. Ct. at 1240, 2 L. Ed. 2d at 1298).

"The defendant's transmission of goods permits the exercise of

jurisdiction     only   where    the     defendant   can     be    said    to    have

targeted the forum; as a general rule, it is not enough that the

defendant might have predicted that its goods will reach the

forum State."        Ibid.   Further, Justice Kennedy flatly rejected




                                         15                                A-2737-13T4
the   New    Jersey      Supreme   Court's          reliance      on     public     policy

concerns, including a state's "'strong interest in protecting

its   citizens      from    defective     products,'"          explaining:        "[t]hat

interest    is     doubtless    strong,       but    the    Constitution          commands

restraint before discarding liberty in the name of expediency."

Id. at __, 131 S. Ct. at 2791, 180 L. Ed. 2d at 778 (quoting

Nicastro, supra, 201 N.J. at 75).

      Justice      Breyer     agreed    the     New     Jersey         Supreme    Court's

opinion     must    be     reversed,    but     wrote       separately,          providing

precedential support to avoid what he viewed as the inclusion of

unnecessarily        "broad     pronouncements             that    refashion         basic

jurisdictional rules."          Id. at __, 131 S. Ct. at 2793, 180 L.

Ed. 2d at 780 (Breyer, J., concurring).                     In concluding personal

jurisdiction was not supported, he explained:

            None of our precedents finds that a single
            isolated sale, even if accompanied by the
            kind of sales effort indicated here, is
            sufficient.   Rather, this Court's previous
            holdings suggest the contrary.     The Court
            has held that a single sale to a customer
            who takes an accident-causing product to a
            different State (where the accident takes
            place) is not a sufficient basis for
            asserting jurisdiction.      See World-Wide
            Volkswagen Corp. v. Woodson, 444 U.S. 286,
            100 S. Ct. 559, 62 L. Ed. 2d 490 (1980).
            And the Court, in separate opinions, has
            strongly suggested that a single sale of a
            product in a State does not constitute an
            adequate basis for asserting jurisdiction
            over an out-of-state defendant, even if that
            defendant places his goods in the stream of



                                         16                                       A-2737-13T4
               commerce, fully aware (and hoping) that such
               a sale will take place.      See Asahi Metal
               Industry Co. v. Superior Court of Cal.,
               Solano Cty., 480 U.S. 102, 111, 112, 107 S.
               Ct. 1026, 94 L. Ed. 2d 92 (1987) (opinion of
               O'Connor, J.) (requiring "something more"
               than simply placing "a product into the
               stream of commerce," even if defendant is
               "awar[e]" that the stream "may or will sweep
               the product into the forum State"); id., at
               117, 107 S. Ct. 1026, 94 L. Ed. 2d 92
               (Brennan,   J.,   concurring   in   part   and
               concurring in judgment) (jurisdiction should
               lie where a sale in a State is part of "the
               regular and anticipated flow" of commerce
               into the State, but not where that sale is
               only   an   "edd[y],"   i.e.,    an   isolated
               occurrence); id., at 122, 107 S. Ct. 1026,
               94 L. Ed. 2d 92 (Stevens, J., concurring in
               part and concurring in judgment) (indicating
               that "the volume, the value, and the
               hazardous character" of a good may affect
               the jurisdictional inquiry and emphasizing
               Asahi's "regular course of dealing").

               [Nicastro, supra, __ U.S. at __, 131 S. Ct.
               at 2792, 180 L. Ed. 2d at 779 (Breyer, J.,
               concurring).]

       In this matter, plaintiff and Globe challenge Karnavati's

position that it is not subject to suit in New Jersey, and

advance    the    correctness    of   the   motion   judge's    conclusion    in

favor     of    New   Jersey's   exercise     of     personal   jurisdiction.

Factual support for the Law Division's conclusion is garnered

from    the    1998   distribution     agreement     between    Karnavati    and

Globe, which is suggested to establish Karnavati's knowledge its

products would be sold in New Jersey; the subject machine was

sold pursuant to the distribution agreement; and the machine was



                                       17                             A-2737-13T4
custom-made specifically for and sold to Neil Labs, a New Jersey

company, for use in New Jersey, evidencing Karnavati's intent to

benefit an entity in the State.              Regarding this last point, the

judge's opinion noted: the purchase order expresses the machines

must be tailored to Neil Labs' specifications and must include

"safety interlocks and . . . modifications suggested by Neil

[Labs]";       "[m]odifications     suggested        by    Neil   Labs"       were   "of

essence" for its acceptance of the machines; and Neil Labs could

"send a representative to Karnavati for a trial run to ensure

operation."

       Additionally,       plaintiff         and      Globe           reiterate      the

applicability of our analysis in Cruz, which the trial judge

found persuasive.       Cruz involved a products liability claim by a

New    Jersey    plaintiff    injured     on    the       New   Jersey       industrial

premises of his employer while using a heavy-duty urn filter

press manufactured by the California defendant.                          Cruz, supra,

253 N.J. Super. at 68.        This court found no need to consider the

stream   of     commerce   theory    when      analyzing        the    jurisdictional

challenge.       Rather, we found adequate, undisputed facts proving

the defendant manufacturer had engaged in "purposeful conduct"

with     New     Jersey,     warranting        the        exercise      of     specific

jurisdiction.       Id. at 73.      Assessing the defendant's contacts,

we noted the machine at issue was "a major industrial piece of




                                        18                                     A-2737-13T4
equipment,"      described         as    the    "cornerstone"            of     the   employer's

"entire    industrial         operation,         custom-ordered,              custom      produced

and taking over a year to fabricate."                            Ibid.    The facts clearly

demonstrated         the    defendant         manufacturer         "certainly         understood

. . . that the subject of the agreement was not only to be

shipped to New Jersey but was, moreover, the sine qua non of

[the employer's] plant, the predicate of the whole New Jersey

operation."      Ibid.

      Although Cruz involved a single direct sale to New Jersey,

the   imposition       of     jurisdiction           was    based        on   the     facts    that

demonstrate significant, repeated interactions occurred over the

course    of    one        year    between      the    New        Jersey      employer        which

purchased the machine and the foreign manufacturer.                                   Id. at 74.

Letters, phone calls and personal meetings took place as the

parties worked together to customize and deliver the machine.

Id. at 74.      Again, both parties knew the New Jersey employer had

no business without the machine.                       Id. at 75.             The totality of

these    numerous          contacts      were    found       to     satisfy         due   process

allowing       New     Jersey's         exercise       of        jurisdiction          over     the

nonresident      manufacturer,            a     decision         that     did    "'not      offend

traditional      notions          of    fair    play       and    substantial         justice.'"

Nicastro, supra, __ U.S. at __, 131 S. Ct. at 2787, 180 L. Ed.
19                                        A-2737-13T4
2d at 774 (plurality op.) (quoting Int'l Shoe, supra, 326 U.S.

at 316, 66 S. Ct. at 158, 90 L. Ed. at 102).

    We cannot agree the facts in this matter square with those

in Cruz.        This transaction, between Karnavati and Globe, took

place through Karnavati's office in India.                        The record does not

reflect the level of interaction between Karnavati and Neil Labs

in New Jersey, distinguishing these facts from the significant

contacts shown between the manufacturer and buyer in Cruz.                                In

Cruz,   the     contacts    between        the    manufacturer        and    the     forum

included a series of deliberate interactions over an extended

period,    to    ensure    the       machine,    which      was    essential       to    the

buyer's    operations,        complied           with       the    buyer's     required

specifications      for    use       in   New    Jersey.          Here,   there     is    no

information      supporting      a    finding     of    a    course   of    interaction

between Neil Labs and Karnavati in negotiating this sale, or

showing the parties worked together to customize the machine for

use in New Jersey.

    Further, unlike in Cruz, the record does not support a

finding the machine was either unique or pivotal to Neil Labs'

New Jersey operations.               The purchase order drawn up by Globe

allows Neil Labs the right to inspect the machine prior to its

delivery; however, we are not told whether this occurred, and,

if inspection in fact took place, the record is silent as to the




                                           20                                     A-2737-13T4
time and place, and whether the inspection was conducted by

Globe or Karnavati.

    Contrary to the motion judge's finding, Karnavati's sale to

Globe   was      not    pursuant       to        their    exclusive     distribution

agreement, because that agreement had expired two years earlier.

We also reject the trial judge's determination that Karnavati

merely used Globe as an intermediary to ship the machine.                          In

fact, Neil Labs was Globe's customer and it was Globe which

ordered the machine.            There is no legal relationship between

Karnavati and Globe; they are separate and distinct entities,

independently conducting their respective businesses.                      Thus, we

are left with only the purchase order, which the motion judge

concluded supplied Karnavati's contacts with the forum, placing

it on notice it would be subject to suit in New Jersey.                            We

disagree.

    First,       we     reject     the           contention      that    Karnavati's

fulfillment of Globe's purchase order in India, which referenced

Globe's intended resale to a New Jersey resident, suggested the

regularity in manner and magnitude of sales to a distributor or

retailer    in    a    forum    state       requisite       to   the    exercise   of

jurisdiction     by    the     forum    under       a    post-Nicastro    stream    of

commerce theory.        The facts presented speak generally of other

national sales, and offer no evidence of Karnavati's marketing




                                            21                              A-2737-13T4
or promotional efforts.           There is no showing Karnavati directed

marketing efforts or sales to New Jersey; evinced an intent or

purpose to serve the forum by designing the machine for the New

Jersey market; or established lines of communication, such as a

website, to provide service or advice to New Jersey actual or

potential customers.        The facts in this record fail to support a

finding Karnavati engaged in sales efforts "to serve, directly

or indirectly, the market for its product in other States," as

was found in World-Wide Volkswagen, supra, 444 U.S. at 297, 100
S. Ct. at 567, 62 L. Ed. 2d at 501-02.                         See also Nicastro,

supra, __ U.S. at __, 131 S. Ct. at 2792, 180 L. Ed. 2d at 779

(Breyer,     J.,        concurring)         (finding       stream     of      commerce

inapplicable when no "'regular . . . flow' or 'regular course'

of sales'" is shown); Asahi, supra, 480 U.S. at 117, 107 S. Ct.

at   1035,   94    L.     Ed.    2d    at    107     (Brennan,      J.,    concurring)

("[S]tream of commerce refers not to unpredictable currents or

eddies, but to the regular and anticipated flow of products from

manufacture to distribution to retail sale.").

     Second,      the    facts    do    not        demonstrate      the    nonresident

Karnavati    purposefully        availed         itself   of   "the       privilege    of

conducting activities within the forum State, thus invoking the

benefits and protections of its laws."                    Hanson, supra, 357 U.S.

at 253, 78 S. Ct. at 1240, 2 L. Ed. 2d at 1298.                      As noted above,




                                            22                                 A-2737-13T4
the record lacks proof of Karnavati's course of dealing with the

forum generally or with Neil Labs specifically, with respect to

effectuating the sale of the machine.                  Neither plaintiff nor

Globe discuss the extent of contacts specific to this machine,

facts found essential to this court's finding in Cruz.                        Other

than pointing to the language in the purchase order, Globe and

plaintiff fail to identify specific actions by Karnavati which

demonstrate    its     desire    to    conduct     business     in   New   Jersey.

Plaintiff and Globe do not reveal whether Karnavati altered its

standard     machine    in   preparing       the   order   at   issue;     whether

Karnavati's employees offered Neil Labs training or expertise;

or whether Neil Labs called Karnavati at any time with regard to

the machine order.

     In extending jurisdiction based upon purposeful availment,

we   measure     a     nonresident       defendant's       purposeful      conduct

connecting it to the forum, not "the unilateral activity of

another who merely claims a relationship to the defendant[.]"

Charles Gendler, supra, 102 N.J. at 471 (quoting Hanson, supra,

357 U.S. at 253, 78 S. Ct. at 1240, 2 L. Ed. 2d at 1298).                        See

also Waste Mgmt., supra, 138 N.J. at 121.                  Simply stated, the

issue   is   notice:    "[t]he   defendant's       contacts     with   the    forum

state must be such that it 'should reasonably anticipate being

haled into court there.'"             Charles Gendler, supra, 102 N.J. at




                                        23                                 A-2737-13T4
470 (quoting World-Wide Volkswagen, supra, 444 U.S. at 297, 100
S. Ct. at 567, 62 L. Ed. 2d at 501).

       Here, we are presented only with Globe's purchase order,

which noted its sale to Neil Labs.                  We would be hard-pressed to

conclude Karnavati's sale of a machine to Globe in India, for

Globe's resale to Neil Labs in New Jersey shows Karnavati's

purposeful availment of business opportunities that support the

exercise    of       personal    jurisdiction        in    New   Jersey.       More    is

needed.        The    trial     court's    determination         that   the   necessary

jurisdictional         contacts     were    satisfactorily          shown     on    these

limited facts alone was erroneous.

       Globe     also     maintains         the     effects       of    the        expired

distribution         agreement     evince    Karnavati's         contacts     with    the

State,    and    such    past    contacts        support   personal     jurisdiction.

Certainly, Globe's prior relationship gave it familiarity with

Karnavati's products.            However, as        Justice Kennedy explained in

Nicastro, when a defendant manufacturer's conduct consists of

mere "sales efforts" to sell its machines in the United States

through a distributor, but does not target the New Jersey market

in particular, jurisdiction in the specific State forum does not

lie.     Nicastro, __ U.S. at __, 131 S. Ct. at 2786, 180 L. Ed. 2d

at 773 (plurality op.).              Absent additional evidential support

activities within the forum, Globe's theory is unpersuasive.




                                            24                                 A-2737-13T4
    As     noted   above,   plaintiff          bears    the   burden   of   pleading

sufficient     facts   to   establish          jurisdiction.       Following      our

review of this record, we conclude he has failed to do so.                        The

record    is   insufficient   to    support       the    conclusion    Karnavati's

conduct    surrounding      the    sale    of     the    tablet    press     machine

involved in plaintiff's injuries constituted "purposeful acts"

for which Karnavati would be on notice that it would be subject

to suit in New Jersey.             Accura Zeisel Mach. Corp. v. Timco,

Inc., 305 N.J. Super. 559, 566 (App. Div. 1997).

    Reversed.




                                          25                                A-2737-13T4